Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 1 of 30

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

PARMINDER BAJAJ,
4343 Lee Hwy, # 805
Arlington, VA 22207

Plaintiff,
CASE NO.
V. JURY TRIAL DEMANDED
U.S. DEPARTMENT OF HOUSING
AND URBAN DEVELOPMENT
(HUD)

451 7th Street S.W.

Washington, D.C. 20410

and

MARCIA FUDGE,
in her official capacity as
Secretary and Head of the
UNITED STATES
DEPARTMENT OF HOUSING
AND URBAN DEVELOPMENT
(HUD)
Office of the Secretary
451 7th Street, S.W.
Washington, D.C. 20410

ee ee ee de ee ee a a a a a a ae ae 2d ae ae ee ae ee a a ad

Defendants.

COMPLAINT

Plaintiff, Parminder Bajaj, brings this civil action against the U.S. Department of
Housing and Urban Development (“HUD”) and Marcia Fudge, the Secretary of HUD

(collectively, the “Defendants”). In support of her complaint, Plaintiff states as follows:

Page 1 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 2 of 30

JURISDICTION AND VENUE

1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331
and 1343 and 42 U.S.C. § 2000e-5(f)(3). Venue is appropriate in this Court as provided
in 28 U.S.C. § 1391 and 42 U.S.C. § 2000e-5(f)(3).

PARTIES

2. Plaintiff, Parminder Bajaj, is an Indian woman, over the age of 40 years
old. She was born in Pathankot, India, and currently resides in Arlington, Virginia,
which is in Arlington County. Plaintiff Bajaj is a member of a protected class.

3. Defendant, U.S. Department of Housing and Urban Development (“HUD”)
is Plaintiff's former employer. HUD is a federal government agency with its
headquarters located in Washington, D.C. HUD is an “employer” as defined in Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act
of 1967, as amended, and the Rehabilitation Act of 1973, as amended.

4. Defendant Marcia Fudge is the Secretary of the U.S. Department of
Housing and Urban Development (“HUD”) and is named as a defendant in this action in
her official capacity as Secretary and Head of HUD. HUD is headquartered in
Washington, D.C., and upon information and belief, Defendant Fudge’s primary office is
in Washington, D.C.

5. As Secretary of HUD, Defendant Fudge directs, approves, and/or is

responsible for all official actions at HUD.

Page 2 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 3 of 30

FACTS

6. Plaintiff adopts and realleges the allegations contained in Paragraphs 1 — 5
above as if fully set forth herein.

7. On October 1, 2016, Plaintiff began working as an IT Specialist at the
Office of Public and Indian Housing Real Estate Assessment Center (PIH-REAC), which
is a division of HUD.

8. Until recently, during her tenure at HUD, Plaintiff received high
performance ratings and had no disciplinary actions or complaints about Plaintiff or her
performance. She was awarded a “Time Off’ award in 2017.

9. Beginning in approximately 2017, Plaintiff's supervisors, Patrick Evans
and Kevin Portanova! and coworkers, began to marginalize her by, among other things,

e denying pay, including government furlough pay;

e forcing Plaintiff to take leave without pay (“LWOP”);

e placing her on Absence Without Leave (“AWOL”);

e assigning her to tasks for which they knew she was not trained and refusing
to offer necessary training or mentorship;

e belittling and criticizing her based on her sex, age, race, national origin, and
disability;

e denying her requests for sick leave;

e denying her use of the time off award; and

e taking away her telework.

10. The supervisors treated similarly situated employees more favorably who

 

! Kevin Portanova served as Plaintiff's supervisor from October 1, 2016 until approximately
April 1, 2018. From May 1, 2018 until February 25, 2019, when Plaintiff was forced to resign
from her position, Patrick Evans served as Plaintiffs supervisor.

Page 3 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 4 of 30

did not share the same sex, age, race, or national origin as Plaintiff, who were younger
than Plaintiff, and who did not have a physical disability.

11. Supervisor Patrick Evans made it clear that he does not respect women. He
shared a story in which he refused to take orders from a female superior, instead asking
another male superior to act as a go-between for him and the female boss. Evans also
stated that men are always better performers than women. He added that colored women
are the worst.

12. Both supervisors Evans and Portanova and other colleagues continually
mocked Plaintiff's accent and English/grammar. They did not mock Plaintiffs non-
Asian and/or non-Indian coworkers’ grammar or manner of speaking/accent.

13. Plaintiff's supervisors and another colleague, Eric Krapf, publicly posted
things Plaintiff said (either aloud or in writing) on HUD’s internal communications tool
in order to make fun of Plaintiff's manner of speaking and perceived English language
barrier/communication issues.

14. Plaintiff complained to her supervisors about their discriminatory treatment
and the discriminatory conduct and treatment of her coworkers. Her supervisors had
actual knowledge of this treatment. However, they took little to no steps to address the
situation or Plaintiff's complaints and requests for assistance.

15. Plaintiff's supervisors forced her to continue working with her harassers.
Upon information and belief, Plaintiff's work was either intentionally sabotaged or
mistakenly/negligently compromised by one of her coworkers about whom she had

complained numerous times.

Page 4 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 5 of 30

16. Plaintiff was punished in retaliation for complaining about the prohibited
conduct and was warned not to involve her Union.

17. Similarly situated coworkers who are not in Plaintiff's protected class
performed more poorly than Plaintiff and had conduct issues that Plaintiff did not have;
however, Plaintiff was the only such employee to be placed on a Performance
Improvement Plan (“PIP”) allegedly due to inexplicably being rated “Level 1” on all five
(5) elements of her 2018 performance appraisal, despite prior high ratings.

18. Plaintiff was placed on this “improvement” plan in retaliation for
complaining about the above-referenced prohibited and discriminatory behavior. Part of
the “improvement” plan required Plaintiff to work with outdated, obsolete software that
none of her colleagues were familiar with using.

19. Onmore than one occasion, Plaintiff requested to work from home due to
physical disabilities as supported by notes and prescriptions from her treating physicians.
She was denied these requests. Her ability to telework was canceled even though most of
her work can easily be done remotely.

20. Upon information and belief, Plaintiff's supervisors never denied her
coworkers’ similar requests to work from home.

21. The discriminatory comments, constant belittling and criticism, mocking,
and prohibited disparate treatment have created a hostile work environment resulting in
anxiety, stress, insomnia, embarrassment, loss of self-esteem, depression, panic attacks,

fear, and migraines.

Page 5 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 6 of 30

22. On February 25, 2019, Plaintiff was forced to resign from her position,
resulting in a constructive discharge.

23. OnSeptember 18, 2018, Plaintiff filed a formal complaint with the Equal
Employment Opportunity Commission (“EEOC”) against HUD, alleging discrimination
based on her sex (female), race (Asian), national origin (India), disability, and age (over
40).

24. HUD investigated the allegations, and the Investigator’s Report was filed
on May 7, 2019. Plaintiff requested a hearing on her complaint before the EEOC.

25. On September 18, 2020, HUD filed a Motion for Summary Judgment. A
response and reply were filed by Plaintiff and HUD, respectively.

26. On January 28, 2021, Administrative Judge Wright, for the EEOC, issued a
decision granting HUD’s Motion for Summary Judgment without conducting a hearing.

27. Administrative Judge Wright directed HUD to issue a final agency decision
(“FAD”) within forty (40) calendar days of receipt of the Administrative Judge’s
decision. Forty calendar days following the decision, which was emailed to both the
HUD representative and Plaintiff, was March 9, 2021.

28. More than forty days following issuance of the Administrative Judge’s
decision, HUD issued its final order, or FAD, on March 23, 2021.

29. Plaintiff has exhausted all administrative remedies prior to the filing of this

lawsuit.

Page 6 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 7 of 30

COUNTS
COUNT I —- DISCRIMINATION BASED ON RACE, SEX, AND NATIONAL
ORIGIN AS PROHIBITED BY TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, AS AMENDED (DISPARATE TREATMENT), 42 U.S.C. § 2000e, et seq.

30. Plaintiff adopts and realleges the allegations contained in Paragraphs 1 — 29
above as if fully set forth herein.

31. — Plaintiff'is an Asian woman, born in India, over the age of 40 years. She is
a member of more than one protected class and was qualified for her position at the time
she was forced to resign.

32. Supervisors and coworkers at HUD (or under the control of HUD) regularly
made discriminatory comments to Plaintiff regarding her race, national origin, and sex.

33. Plaintiff's supervisors marginalized her while treating similarly situated
employees more favorably. Her supervisors denied pay, including furlough pay; forced
Plaintiff to take LWOP; placed her on AWOL; assigned her to tasks for which she was
not trained; refused to offer requested training or mentorship; belittled and criticized her
based on her race, sex, and national origin; denied her requests for sick leave despite
medical documentation; denied her use of the time off award; and took away her
telework.

34. Plaintiff complained about the discriminatory treatment to her supervisors
and coworkers. Her employer was aware of this prohibited treatment, yet no action was
taken to investigate or address Plaintiff's complaints. She requested to be moved to a
different department, to a different team, or to a position under different supervisors. Her

complaints were ignored.

Page 7 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 8 of 30

35. Plaintiff suffered damages as a result of Defendants’ unlawful
discriminatory actions, including, without limitation, physical and emotional distress,
reputational damage, past and future lost wages and benefits, and the cost of bringing this
action.

36. Defendants intentionally violated Plaintiffs rights with malice and/or
reckless indifference.

WHEREFORE, Plaintiff respectfully requests that this Court accept jurisdiction
over this matter and award Plaintiff compensatory damages, including but not limited to
damages for her physical and emotional distress and reputational damage, punitive
damages, past and future lost wages and benefits, plus interest, the costs of bringing this
action, attorney’s fees, and any other legal and equitable relief or damages to which she
may be entitled.

COUNT II —- DISCRIMINATION BASED ON AGE AS PROHIBITED BY THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED
(ADEA), 29 U.S.C. § 621, et seq.

37. Plaintiff adopts and realleges the allegations contained in Paragraphs 1 — 36
above as if fully set forth herein.

38. Plaintiff'is an employee of Defendant over the age of 40 years and is a
member of the protected class.

39. Plaintiff was qualified for her position at the time she was forced to resign.

40. Plaintiff's supervisors routinely treated younger, similarly situated
employees more favorably than Plaintiff. For example, Plaintiff was denied pay,

including furlough pay; forced to take LWOP; placed on AWOL; assigned to tasks for
Page 8 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 9 of 30

which she was not trained; refused requested training or mentorship; instructed not to ask
for help; belittled and criticized based on her age; denied requests for sick leave despite
medical documentation; denied use of the time off award; and denied her telework.

41. Plaintiff complained about this treatment to her supervisors and coworkers.
Her employer was aware of this discriminatory treatment but took no steps to address
Plaintiff's complaints.

42. Plaintiff suffered damages as a result of Defendants’ unlawful and willful
discriminatory actions and violations of the ADEA, including past and future lost wages
and benefits plus the costs of bringing this action.

WHEREFORE, Plaintiff respectfully requests that this Court accept jurisdiction
over this matter and award Plaintiff damages for her past and future wages and benefits,
plus interest, liquidated damages incurred in connection with this action, all costs and
reasonable attorney’s fees incurred in this action, and any other legal and equitable relief
or damages to which Plaintiff may be entitled.

COUNT II —- DISCRIMINATION BASED ON PHYSICAL DISABILITY AS
PROHIBITED BY THE REHABILITATION ACT OF 1973, AS AMENDED, 29

U.S.C. § 701 et seq.

43. Plaintiff adopts and realleges the allegations contained in Paragraphs 1 — 42
above as if fully set forth herein.

44. Plaintiff is disabled within the meaning of the Rehabilitation Act of 1973,
as amended.

45. Plaintiff's disability was known to Defendants, Plaintiff's employer, and

her supervisors.

Page 9 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 10 of 30

46. Plaintiff was qualified and able to perform the essential functions of her
position with or without an accommodation.

47. Plaintiff requested a reasonable accommodation by, among other things,
requesting to work from home or be granted telework. Such reasonable accommodations
were ignored and effectively denied without explanation. Although aware of Plaintiff's
disability, Plaintiff's employer took no steps to accommodate her so she could continue
working in her position.

48. Plaintiff provided FMLA documentation and medical notes from her
doctors, Dr. Sou Thau and Dr. Samuel Sanders, on multiple occasions, excusing her from
work for specified days or time periods or, as a reasonable accommodation, prescribing
telework. The FMLA documentation and medical notes are attached hereto as Exhibit A.

49. Similarly situated employees were allowed or granted permission to
telework.

50. Plaintiff suffered adverse employment action by, among other things, being
assigned impossible tasks, being denied training, and being placed on a PIP, based on her
known disability.

51. Defendants intentionally violated Plaintiff's rights with malice and/or
reckless indifference.

WHEREFORE, Plaintiff respectfully requests that this Court accept jurisdiction
over this matter and award Plaintiff compensatory damages, including but not limited to
damages for her physical and emotional distress and reputational damage, punitive

damages, past and future lost wages and benefits, plus interest, the costs of bringing this

Page 10 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 11 of 30

action, attorney’s fees, and any other legal and equitable relief or damages to which she
may be entitled.
COUNT IV — HOSTILE WORK ENVIRONMENT

52. Plaintiff adopts and realleges all allegations contained in Paragraphs 1 — 51
above as if fully set forth herein.

53. Plaintiff, as a disabled Asian woman, born in India and over the age of 40
years old, is a member of more than one protected class.

54. Plaintiff was subjected to repeated unwelcome conduct, threats, belittling,
and humiliation, based on her membership in certain protected class(es), from her
coworkers and supervisors.

55. The harassment described herein was intended to interfere with Plaintiffs
work performance and did so interfere. She was intimidated, frightened, and anxious
given her supervisors’ and coworkers’ threats, offensive and discriminatory language,
and offensive and discriminatory comments.

56. Plaintiff was yelled at, cursed at, intimidated, given impossible tasks,
refused help or training for tasks, threatened to not get the Union involved in her
complaints, and denied multiple benefits (such as telework and time off) other employees
enjoyed due to her being a member of a protected class.

57. Plaintiff's employer was aware or should have been aware of the hostile
working environment and harassment because Plaintiff complained about it on numerous

occasions to her direct supervisors and others.

Page 11 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 12 of 30

58. Plaintiff's employer failed to take any corrective action, instead penalizing
Plaintiff for her complaints.

59. The harassment became so pervasive and severe to force Plaintiff to resign
in February of 2019.

60. Plaintiff suffered damages as a result of her employer’s creating and
allowing a hostile work environment, including, without limitation, emotional distress,
reputational damage, past and future lost wages and benefits, and the cost of bringing this
action.

61. Defendants intentionally violated Plaintiffs rights with malice and/or
reckless indifference.

WHEREFORE, Plaintiff respectfully requests that this Court accept jurisdiction
over this matter and award Plaintiff compensatory damages, including but not limited to
damages for her emotional distress, physical pain and suffering, and reputational damage,
punitive damages, past and future lost wages and benefits, plus interest, the costs of
bringing this action, attorney’s fees, and any other damages to which she may be entitled.

COUNT V — RETALIATION BASED ON PROTECTED ACTION

62. Plaintiff adopts and realleges the allegations contained in Paragraphs 1 — 61
above as if fully set forth herein.

63. Plaintiff engaged in statutorily protected activity by complaining to her
supervisors and others of discriminatory treatment based on Plaintiffs race, sex, national

origin, age, and disability.

Page 12 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 13 of 30

64.  Inresponse to Plaintiff's complaints, her supervisors immediately punished
her by discouraging other coworkers from working with her, denying pay, including
furlough pay; giving her negative ratings on an appraisal; assigning her to tasks for which
she was not trained; refusing to offer requested training or mentorship; belittling and
criticizing her based on her race, sex, national origin, age, and/or disability; denying her
requests for sick leave despite her providing medical documentation; denying her use of
the time off award; taking away her telework; forcing Plaintiff to take LWOP; and
placing her on AWOL.

65. In response to her complaints, Plaintiff was told that she was being “petty.”

66. Asa direct culmination of Plaintiff's complaints and subsequent series of
adverse employment actions taken against her, she was forced to resign in February of
2019.

67. The retaliatory conduct continued after Plaintiff's forced resignation. In her
new position, she was hired at the GS-14, Step 3 level; however, after only four (4) days
on the new job, she was demoted to GS-14, Step 2 because HUD submitted erroneous
information indicating Plaintiff was GS-14, Step 2.

68.  Plaintiffhas suffered damages due to her employer’s unlawful retaliation,
including but not limited to, emotional distress, past and future lost wages and benefits,
and the cost of bringing this action.

69. Defendants intentionally violated Plaintiff's rights with malice and/or

reckless indifference.

Page 13 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 14 of 30

WHEREFORE, Plaintiff respectfully requests that this Court accept jurisdiction
over this matter and award Plaintiff compensatory damages, including but not limited to
damages for her emotional distress, physical pain and suffering, and reputational damage,
punitive damages, past and future lost wages and benefits, plus interest, the costs of
bringing this action, attorney’s fees, and any other damages to which she may be entitled.

COUNT VI-— CONSTRUCTIVE DISCHARGE

70. Plaintiff adopts and realleges the allegations contained in Paragraphs 1 — 69
above as if fully set forth herein.

71. Plaintiff, as a disabled Asian woman, born in India and over the age of 40
years old, is a member of more than one protected class.

72. Plaintiff was subject to continuing, severe harassment, retaliation, and
discrimination based upon her protected class(es) for over a year while working for HUD
or an agency that is controlled by and/or a division of HUD.

73. She was publicly humiliated based on her accent and alleged English
barrier to communication and proper grammar. She was belittled and intimidated as a
woman by her male coworkers and superiors who yelled at her, shook their fists at her,
and stood over her in a physically threatening manner.

74. Plaintiff was stalked on the job by the same employee who accessed her
computer without authorization. This coworker showed up in Plaintiff's workspace
multiple times per day unannounced, followed Plaintiff around the office, and intimidated
Plaintiff. Plaintiff complained about the stalking, but instead of separating Plaintiff and

the other employee, Plaintiff's supervisors placed them on the same project and refused

Page 14 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 15 of 30

to move either to a different team or project. Plaintiff sent multiple emails to supervisor
Portanova requesting that she be moved from the team that included her stalker. Further,
supervisor Evans laughed at Plaintiff's concerns and stated that he never had a problem
with the coworker in question.

75. Plaintiff complained on multiple occasions about the discrimination and
harassment she experienced; yet rather than conduct an investigation or give any level of
credence to Plaintiff's complaints, her employer and supervisors punished her.

76. The conduct of which Plaintiff complained was designed to encourage her
to resign and would have compelled a reasonable employee in Plaintiff's position to
resign.

77. Plaintiff was constructively discharged by being forced to resign in
February of 2019.

78. Plaintiff has suffered damages including, without limitation, emotional
distress, past and future lost wages and benefits, and the cost of bringing this action.

79. Defendants intentionally violated Plaintiffs rights with malice and/or
reckless indifference.

WHEREFORE, Plaintiff respectfully requests that this Court accept jurisdiction
over this matter and award Plaintiff compensatory damages, including but not limited to
damages for her emotional distress, physical pain and suffering, and reputational damage,
punitive damages, past and future lost wages and benefits, plus interest, the costs of

bringing this action, attorney’s fees, and any other damages to which she may be entitled.

Page 15 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 16 of 30

COUNT VII —- DISCRIMINATION BASED ON RACE, SEX, NATIONAL
ORIGIN, AND DISABILITY AS PROHIBITED BY THE CIVIL RIGHTS ACT
OF 1991, AS AMENDED (42 U.S.C. § 1981, 42 U.S.C. § 1981A, et seq.)

80. Plaintiff adopts and realleges all allegations contained in Paragraphs 1 — 79
above as if fully set forth herein.

81. Plaintiff is an Asian woman, born in India, who is disabled and over the age
of 40 years old.

82. Plaintiff was at all times qualified for her position and could perform the
necessary job functions of her position with or without the provision of a reasonable
accommodation.

83. Plaintiff's supervisors and coworkers at HUD (or under the control of
HUD) regularly made discriminatory comments to Plaintiff regarding her race, sex,
national origin, and disability.

84. Plaintiff's supervisors marginalized her while treating similarly situated
employees more favorably. Her supervisors denied pay, including furlough pay; assigned
her to tasks for which she was not trained; refused to offer training or mentorship;
belittled and criticized Plaintiff based on her race, sex, national origin, and disability;
denied her requests for sick leave despite medical documentation citing the need therefor;
denied her use of her time off award; took away her telework; forced Plaintiff to take
LWOP; and placed Plaintiff on AWOL.

85. Plaintiff complained about the disparate treatment. Plaintiff's supervisors

and employer were aware of the prohibited, discriminatory treatment. Nonetheless, her

Page 16 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 17 of 30

supervisors and employer took no action to address Plaintiff's complaints. Her
complaints were ignored or laughed away.

86. Plaintiff suffered damages as a result of Defendants’ unlawful
discriminatory actions, including, without limitation, physical and emotional distress,
reputational damage, past and future lost wages and benefits, and the cost of bringing this
action.

WHEREFORE, Plaintiff respectfully requests that this Court accept jurisdiction
over this matter and award Plaintiff compensatory damages, including but not limited to
damages for her physical and emotional distress and reputational damage, punitive
damages, past and future lost wages and benefits, plus interest; the costs of bringing this
action; attorney’s fees; and any other equitable and legal remedies and damages to which
she may be entitled.

Respectfully submitted this 27thday of April 2021.

/s/Mohaimina Haque

Mohaimina Haque, DC Bar No. 1644522
Law Office of Mohaimina Haque, PLLC
1629 K Street, NW

Suite 300

Washington, D.C. 20006

Phone: (202) 355-6384

Attorney for Plaintiff

 

Copies to be served via Certified Mail, Return Receipt Requested on the following
Defendants:

Marcia Fudge
Secretary of the U.S. Department of Housing and Urban Development (HUD)

Page 17 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 18 of 30

451 7th St., S.W.
Washington, D.C. 20410

U.S. Department of Housing and Urban Development (HUD)
451 7th St., S.W.
Washington, D.C. 20410

Copies to be served on the following non-parties to this action:

Hon. Merrick B. Garland
U.S. Attorney General

950 Pennsylvania Ave., N.W.
Washington, DC 20530-0001

Hon. Channing D. Phillips

U.S. Attorney for the District of Columbia
U.S. Attorney’s Office

555 4th St., N.W.

Washington, DC 20001

Page 18 of 18
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 19 of 30

EXHIBIT A
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 20 of 30

 

 

Certification of Health Care Provider for U.S. Department of Labor
Employee’s Serious Health Condition Wage and Hour Division
(Family and Medical Leave Act)
DO NOT SEND COMPLETED FORM TO THE DEPARTMENT OF LABOR; RETURN TO THE PATIENT OMB Control Number: 1235-0003

Expires: 8/31/2021
SECTION I: For Completion by the EMPLOYER
INSTRUCTIONS to the EMPLOYER: The Family and Medical Leave Act (FMLA) provides that an employer may
require an employee seeking FMLA protections because of a need for leave due to a serious health condition to submit a
medical certification issued by the employee’s health care provider. Please complete Section I before giving this form to
your employee. Your response is voluntary. While you are not required to use this form, you may not ask-the employee to
provide more information than allowed under the FMLA regulations, 29 C.F.R. §§ 825.306-825.308. Employers must
generally maintain records and documents relating to medical certifications, recertifications, or medical histories of
employees created for FMLA purposes as confidential medical records in separate files/records from the usual personnel
files and in accordance with 29 C.F.R. § 1630.14(c)(1), if the Americans with Disabilities Act applies, and in accordance
with 29 C.F.R. § 1635.9, if the Genetic Information Nondiscrimination Act applies.

Employer name and contact: U.S. Department of Housing and Urban Development

Employee’s job title: _'T Specialist (APPSW REAC) Regular work schedule: Conventional - 10 8-hour days/pay period

 

Employee’s essential job functions: The design, documentation, development, modification, testing, installation, implementation, and support of new or existing

applications software in compliance with OCIO application development standards and OCIO defined Cybersecurity policy and guidelines that comply with all FISMA requirements.

Check if job description is attached: ¥

SECTION I: For Completion by the EMPLOYEE

INSTRUCTIONS to the EMPLOYEE: Please complete Section II before giving this form to your medical provider.
The FMLA permits an employer to require that you submit a timely, complete, and sufficient medical certification to
support a request for FMLA leave due to your own serious health condition. If requested by your employer, your response
is required to obtain or retain the benefit of FMLA protections. 29 U.S.C. §§ 2613, 2614(c)(3). Failure to provide a
complete and sufficient medical certification may result in a denial of your FMLA request. 29 C.F.R. § 825.313. Your
employer must give you at least 15 calendar days to return this form. 29 C.F.R. § 825.305(b).

Your name: Parminder Bajaj
First Middle Last

SECTION III: For Completion by the HEALTH CARE PROVIDER

INSTRUCTIONS to the HEALTH CARE PROVIDER: Your patient has requested leave under the FMLA. Answer,
fully and completely, all applicable parts. Several questions seek a response as to the frequency or duration of a
condition, treatment, etc. Your answer should be your best estimate based upon your medical knowledge, experience, and
examination of the patient. Be as specific as you can; terms such as “lifetime,” “unknown,” or “indeterminate” may not
be sufficient to determine FMLA coverage. Limit your responses to the condition for which the employee is seeking
leave. Do not provide information about genetic tests, as defined in 29 C.F.R. § 1635.3(f), genetic services, as defined in
29 C.F.R. § 1635.3(e), or the manifestation of disease or disorder in the employee’s family members, 29 C.F.R. §
1635.3(b). Please be sure to sign the form on the last page.

Provider’s name and business address: Sou : Thao, wh Vet vans Atbucs MUlical Cuter

Type of practice / Medical specialty: [ “a te ma ( Medicine

Telephone: QO2 _ ) 7 oS-Fovoe Fax( 262  )S$tP-y7or

Page | Form WH-380-E Revised May 2015
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 21 of 30

 

i, “Approximate date condition commenced: (§ years Age
Probable duration of condition: Ober f," paiateaetiins poe
Mark below as applicable:

Was the patient admitted for an overnight stay in a hospital, hospice, or residential medical care facility?
MNo __ Yes. Ifso, dates of admission:

 

Date(s) you treated the patient for condition: .

| q[ufra, jofigli7 , oif24)i9 , 6/02 [18, opos [is
Will the patient need to have treatment visits at least twice per year due to the condition? ___No x Yes.
Was medication, other than over-the-counter medication, prescribed? __No >€ Yes.

Was the patient referred to other health care provider(s) for evaluation or treatment (e.g., physical therapist)?
No _x Yes. If so, state the nature of such treatments and expected duration of treatment:

fun Spectra lvs ,, atthepeclics , p bysicol Fherapy. actee puucfer~e.
7 7 q = 7 JT 7

2. Is the medical condition pregnancy? No ___ Yes. If so, expected delivery date:

3. Use the information provided by the employer in Section I to answer this question. If the employer fails to
provide a list of the employee’s essential functions or a job description, answer these questions based upon
the employee’s own description of his/her job functions.

Is the employee unable to perform any of his/her job functions due to the condition: No » Yes.
If so, identify the job functions the employee is unable to perform:

305 cubes let doit mele lt upper echemity use,

4. Describe other relevant medical facts, if any, related to the condition for which the employee seeks leave
(such medical facts may include symptoms, diagnosis, or any regimen of continuing treatment such as the use
of specialized equipment):

 

Sustarnecl nyuey do lett radius aud ulnar rests complete

cloed bacture off both bones, che anclerwent apew " etchon
Pan th a fixate. Sha eustainel Wpury alee sle was 1h ache
duly. Shu has boet conseniog hanie pars bur let arm since
Picci othr aseocrted symptoms rclucle erin $e $$ aenel Phi, bing
Sheers huprrsersi'ty to douel, nel amy Ynopemout oft ber arm.
mes Also, she bes mild sprue, off her SEvee) esis
that vs adding to ber left arm pau «
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 22 of 30

PART B: AMOUNT OF LEAVE NEEDED
5. Will the employee be incapacitated for a single continuous period of time due to his/her medical condition,

including any time for treatment and recovery? ___No _€Yes, .
Uve / it ae |

If so, estimate the beginning and ending dates for the period of incapacity:

 

6. Will the employee need to attend follow-up treatment appointments or work part-time or on a reduced
schedule because of the employee’s medical condition? __No ¢ Yes.

If so, are the treatments or the reduced number of hours of work sanciieally necessary?
___No Yes.

Estimate treatment schedule, if any, including the'dates of any scheduled appointments and the time
required for each appointment, including any recovery period:

will pad at last snentorty uty ds dv poe saenamagonnacilf
Estimate the part-time or reduced work schedule the employee needs, if any:
hour(s) per day; days per week from through

7. Will the condition cause episodic flare-ups periodically ae the employee from performing his/her job

functions? —-_—-No_ “Yes.

Is it medically necessary for the employee to be absent from work during the flare-ups?
___ No _}€Yes. If so, explain:

Episectre Clave vas udll CAtge SKrere peter pia bre wll
Poaite fe ltents abil'ha A poke cxuuit bape of ber lt; are,

Based upon the patient’s medical history and your knowledge of the medical condition, estimate the
frequency of flare-ups and the duration of related incapacity that the patient may have over the next 6
months (e.g., | episode every 3 months lasting 1-2 days):

Frequency : Sf times per /_ week(s) month(s)

Duration: hours or___ day(s) per episode

  
 
 

  

 

’ her Lo per x fre mi F< starting Oven 5 yeare agoahe
sustastiaing ayury hb fer _40ms eubole © illene oleh WA fe
sralibaag Ay use of Lor Lekt arm J banoly tf, caupe ber

ceuend paste

 

 

Page 3 CONTINUED ON NEXT PAGE Form WH-380-E Revised May 2015
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 23 of 30

 

 

 

 

 

 

 

v1
{mo ofoo)is
Sigfature of Health Gare Provider Date wr

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT
If submitted, it is mandatory for employers to retain a copy of this disclosure in their records for three years. 29 U.S.C. § 2616; 29
C.F.R. § 825.500. Persons are not required to respond to this collection of information unless it displays a currently valid OMB
control number. The Department of Labor estimates that it will take an average of 20 minutes for respondents to complete this
collection of information, including the time for reviewing instructions, searching existing data sources, gathering and maintaining
the data needed, and completing and reviewing the collection of information. If you have any comments regarding this burden
estimate or any other aspect of this collection information, including suggestions for reducing this burden, send them to the
Administrator, Wage and Hour Division, U.S. Department of Labor, Room S-3502, 200 Constitution Ave., NW, Washington, DC
20210. DO NOT SEND COMPLETED FORM TO THE DEPARTMENT OF LABOR; RETURN TO THE PATIENT.

Page 4 Form WH-380-E Revised May 2015
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 24 of 30

 

 

DOCTOR’S NOTES FOR REASONABLE ACCOMODATION

DEPARTMENT OF VETERANS AFFAIRS
MEDICAL CENTER
£0 Irving Street NW
Washington DC 20422

 

 

 

 
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 25 of 30

 

 

DOCTOR’S NOTES FOR REASONABLE ACCOMODATION

   

 

 

 

 

 

 

 

 

 

 

= ag Peet 38 AN eet aD me wn EC “a Gur. % eae
= Pe eon ee oe CL ESAEX 20 MG. Cae ‘7 oar
— mare only poset cannot re MEDRER OGRE PACK TAKE AB OHRECTED
_ ay metnnns O Rae neta GAEL AN GOO MG} Ta PO THD PS
— onmcnd oe or OP IY EY CC rtnyencat Ate VOLTAREM Gil, 1% APPLY TO AFFECTED AREA Gam HEN
— St eS mm fons chose macininas «ah meets. Shap ¥ stamae® speek. Su sas sake wie
— orer = = aan. po tte? CD pm twee
= KEPLEX S00 eo. Oem. ‘Te? OL
= — oo —
Tome Preserpanrs Latet Ae Te Contents
Restictons are a8 foSows: = .
Liting up o —s Mo peotonged wakinpieianding
“— No proionged silting a jf
pe = - wT ee mam — —
= vue Cee hee Usshte 2 e . "
= “Tera cad - Aorct Pov fan J casheaam bark. manag USES ROM exercess, (CT
wre sinenre £2 Seermatee | SURGES “STieeees___ hana PT ere Progam
_~Kowes & Paseve ROM &§ Musce erengtenrg
oe cation -“— . & PRs Quad & Harstng srengemering
. Sum . Muscie Reecvceter Ultrasound
Geycle__ Ar@voacepy Protocet__—s Therabancd
ee ee
___.. Prepriocepton Trairesg
— ae wees tS pen wes
Diagnosis
CST Aru ~Negesm
Electromyogranty
— NOs Lesnar __. Upper Bree
= —— EMG's erent ower Extre
_. Cac _. SED RATE _ BONE SCAN WE SCAN
—__orF CrP __ CELL COUNT a
_ SMA _ A — os. =
¢ = —_—_ CXR __ CRYSTALS S
: — PTIFTT __ GRAM STAR /—~—as =oT
= | Remarks J y

 

 

 

 

 
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 26 of 30

 

DOCTOR’S NOTES FOR REASONABLE ACCOMODATION

= (,REATER
Washington
m Orthopaedic

a 2. Group Pa

=
>

 

1400 Forest Glen Road, # 400
Saver Spring. Marytand 20910

ap by aovmencagy i, MD, FACS

lerman, MD, FAAO.S ;

David M. Perim, MD. FA AOS (301) 689-3324

Derek A. Krarn, MD, FAA.O.S

David M. Smink, MD, FAA.O.S ne es) vo ae n —
(301) 762-4800

Samuel M. Sanders, MO, FAAO.S.

Gabriel Petruccelli, MD, FAA.O.S.
Korboi N. Evans, MD, MS, F.A.A.O.S.
Germantown, Maryland 20874
(301) §15-2607

8-218 49

Date

—_ Pacmindar Raja\

Patient's Name yn

x Patient was seen in our office 9g
Unable to work/atiend school frome2] 223. tot) 12] ¢

— May retum to regular duty____ S

— Patient cannot work in usual capacity.

— May return to light duty work

—  Sedentary work only.

— _/f light duty unavailable then patient cannot work.

— Should be on light duty work until further notice.

— Medically excused from P.E. class/Physical Activities

 

 

to

 

 

 

scheduled for

appointment
Medically excused from fitness club membership.

 

 

 

 

 

 
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 27 of 30

 

 

DOCTOR’S NOTES FOR REASONABLE ACCOMODATION

 

 

— No proj
= Re bencingtorsin Ro Sekeates waningstandng

, No
Diagnosis: Unable pn2/Pulling
. 2 =» to
; '—Le Z7_Qr M p

 

 

 

 

 

 
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 28 of 30

 

 

DOCTOR’S NOTES FOR REASONABLE ACCOMODATION

 

Pay period 19: Sept 16, 2018 to Sept 29,1018
Pay period 20: Sept 30, 2018 to Oct 13,1018

(Look at the above screenshot) | sent this Doctors note.
7 OrTHOPAEGIL

 

 

 

 

 

 

oes = Group PA
‘<= 1400 Forest Glen Road, # <a
Frank Seinsheimer, III, MD, FACS. Sitver Spring, pened or 209
Irvin A. Guterman, MD, Be (301) 589 332
Perim. AOS.
Beka Koon MD, FAAOS. 9420 Key West Avenue, # 400
David M. Smink, MD, FAA.O.S. Rockvile, tary 20850
Samuel M. Sanders, lira (301) 762-4800
Korboi N. Evans, MD, MS, F.A.A.O.S. 19532 Doctors One
(301) 515-2607
(O- 2-18
Date
_
——_ Sedentary work only.
__If light duty unavailable then patient cannot work.
— Should be on light duty work until further notice.
— Medically excused from P.E. class/Physical Activities to
Return appointment scheduled for

 

= boi peep from fitness club membership.
tie poe ents Gr

Restrictions are as follows:
—_._— Lifting up to Ibs. — No prolonged walking/standi
No prolonged sitting — Nostair/ladder kc a

__ No bending/twisting ____ No pushing/pullin
—. Work_____ hours per day _.._- Unable to use :

Diagnosis: Le--y atm wea kiniss

Doctor's Signature Ssimiurel _Radurs 5 MO

ee een

 

 

 

 

 

 
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 29 of 30

 

 

DOCTOR’S NOTES FOR REASONABLE ACCOMODATION

 

pay period 21: Oct 14, 2018 to Oct 17, 1018

pay period 22: Oct 28, 2018 to Nov 10, 1018

DEPARTMENT OF VETERANS AFFAIRS
MEDICAL CENTER
50 Irving Street NW
Washington DC 20422

November 15, 2018

 

Washington DC VAMC

Orange Team Primary Care

Orange Team Front Desk/Appointments 202-745-8445
Medical Advice 202-745-8247

To Whom It May Concern:

Ms. Bajaj, Parminder is under the medical care of the Veterans Affairs Medical Center in
Washington, DC.

Ms. Bajaj has chronic pain that worsens intermittently. She has severe pain in her left upper
extremity from a sustained injury to her left forearm while on active military duty. In addition,
she has cervical stenosis and degenerative changes in her cervical spine that contributes to her
pain, Due to severe pain and hypersensitivity to pain, she is significantly limited in the use of
her left upper extremity. Lifting, grasping, and repetitive motion such typing, cause pain. Please
provide her with reasonable accommodations and allow her to telework from home starting
11/14/18 for a period of 30 days.

If you have any questions, please feel free to contact me.

“1

Sou Thao, 7

Internal Medicine

Orange Clinic Primary Care

pay period 23: Nov 11, 2018 to Nov 24,1018

 

 

 
Case 1:21-cv-01149 Document1 Filed 04/27/21 Page 30 of 30

 

 

DOCTOR’S NOTES FOR REASONABLE ACCOMODATION

 

pay period 25: Dec 09, 2018 to Dec 22, 2018

Then Shut Down started.
December 22, 2018 until January 25, 2019 (35 days).

pay period 26: Dec 23, 2018 to Jan 5, 2019

pay period 01: Jan 6th, 2018 to Jan 19th, 2019
pay period 02: Jan 20, 2019 to Feb 02, 2019

January 26 and January 27 were Saturday and Sunday and on Monday Jan 281, 2019

| sent an email to Mr. Portanova for advanced sick leave as they were refusing my reasonable
accommodation which he refused.

Advanced Sick Leave Inbox x > 8 2

Parminder Bajaj <bajajp1251@gmail.com> Mon, Jan 28, 8:50 AM xv ~

to Kevin, Darrell.A.Clark, Patriece, Robin, Reasonableaccommodationbranch, Mark, me, Victoria +
Good morning, Mr. Portanova

| would request you for an advanced sick leave until Feb 15th and If there is no Govt shut down again then | will request for few more weeks of advanced
leave.

Mr. Evans/You never approved my telework as a reasonable accommodation so | would not waste my doctor's time getting letters from them and request
for telework again.

| would also request one last time to please transfer me to a different department and under different supervisors as reasonable accommodation along with
other things which need to be fixed. Once that is done, | will start coming to the office.

Thanks,
Parminder

 

 

 
